                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS

MICHAEL JAMES HAFFNER,

                       Plaintiff,

               v.                                             CASE NO. 18-3247-SAC


GEARY COUNTY SHERIFF’S
DEPARTMENT, et al.,

                       Defendants.

                                    MEMORANDUM AND ORDER
                                    AND ORDER TO SHOW CAUSE

       Plaintiff Michael James Haffner is hereby required to show good cause, in writing, to the

Honorable Sam A. Crow, United States District Judge, why this case should not be dismissed

due to the deficiencies in Plaintiff’s Complaint that are discussed herein. Plaintiff is also given

the opportunity to file a proper amended complaint to cure the deficiencies discussed herein.

I. Nature of the Matter before the Court

       Plaintiff alleges that on July 27, 2016, he was arrested in Saline County, Kansas, on charges

of theft by deception, forgery, writing a false statement, and paraphernalia. Plaintiff alleges that

he wrote checks to his business from his business bank account. Plaintiff alleges that checks were

“placed on inmates’ books” and the jail came after him for theft. Plaintiff alleges that when he

was taken into custody, he informed “them” in August of 2016 that he had PTSD and signed a

waiver of release of information for them to obtain his diagnosis from the VA. Plaintiff alleges

that he was refused medication and counseling “by the staff at Saline County Jail.” Plaintiff alleges

that from July to March he was “farmed out to Ottawa County” where they had no medical staff.

He was sent back for PTSD concerns and moved from minimum to suicide watch for flashbacks



                                                      1 
        
and night terrors in September 2016. He was moved to medium, then to the hole and to maximum

security for PTSD-related outbursts and “aggressive and instinctual behavior.” Plaintiff alleges

that he was refused his prescribed medication.

       Plaintiff alleges that he took a plea deal for writing worthless checks, and as part of the

conditions he was to have no contact with his victim—the Saline County Sheriff’s Department and

jail. Plaintiff alleges that despite this condition, he was brought into custody by the “victims” in

August of 2017. Plaintiff alleges that he was housed by his victim where they refused his

medication for 18 months. Plaintiff alleges that he finally received his medication in May 2018.

Plaintiff alleges that as a result of his criminal case, the Sheriff’s Department seized just under

$30,000 of Plaintiff’s checks and money, and his business was ultimately foreclosed.

       Plaintiff alleges that on August 16, 2018, Deputy Main asked Plaintiff to “get your hands

out of your pants are ya looking for something, are you playing with yourself?” Plaintiff was

written up after informing Main that he did not appreciate his sexually suggestive comments.

Plaintiff was found not guilty of the violation due to Main’s unprofessional conduct. Plaintiff

alleges that the PREA does not allow for any officer to speak in such a manner. Plaintiff alleges

that on May 10, 2018, he was not taken to court in his state criminal case and as a result two bench

warrants for his arrest were issued. Plaintiff names as Defendants: Geary County Sheriff’s

Department; Saline County Jail; Saline County Sheriff’s Department; (fnu) Main, Saline County

Jail Deputy; and State of Kansas. Plaintiff seeks $500,000 in compensatory damages and $500,000

in punitive damages.

II. Statutory Screening of Prisoner Complaints

       The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or an employee of a governmental entity. 28 U.S.C. § 1915A(a).



                                                     2 
        
The Court must dismiss a complaint or portion thereof if a plaintiff has raised claims that are

legally frivolous or malicious, that fail to state a claim upon which relief may be granted, or that

seek monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1)–

(2).

        “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988)

(citations omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A court

liberally construes a pro se complaint and applies “less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the court accepts

all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d 910, 913 (10th

Cir. 2006). On the other hand, “when the allegations in a complaint, however true, could not raise

a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 558 (2007).

        A pro se litigant’s “conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to

relief’ requires “more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a

claim to relief that is plausible on its face.” Id. at 555, 570.

        The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court, a

complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant did



                                                       3 
         
it; how the defendant’s action harmed [the plaintiff]; and, what specific legal right the plaintiff

believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d 1158, 1163

(10th Cir. 2007). The court “will not supply additional factual allegations to round out a plaintiff’s

complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New Mexico, 113 F.3d

1170, 1173-74 (10th Cir. 1997) (citation omitted).

       The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007) (citations omitted); see also Smith v. United States,

561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at

1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in

this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in

a complaint: if they are so general that they encompass a wide swath of conduct, much of it

innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to

plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).

III. Discussion

       1. Improper Defendants

       Plaintiff names the Geary County Sheriff’s Department and the Saline County Sheriff’s

Department as defendants. To impose § 1983 liability on the county and its officials for acts taken

by its employee, plaintiff must show that the employee committed a constitutional violation and

that a county policy or custom was “the moving force” behind the constitutional violation. Myers



                                                      4 
        
v. Oklahoma Cty. Bd. of Cty. Comm’rs, 151 F.3d 1313, 1318 (10th Cir. 1998) (citing Monell v.

Dep’t of Soc. Servs., 436 U.S. 658, 695 (1978)). The Supreme Court explained that in Monell they

decided “a municipality can be found liable under § 1983 only where the municipality itself causes

the constitutional violation at issue,” and “there are limited circumstances in which an allegation

of a ‘failure to train’ can be the basis for liability under § 1983.” City of Canton, Ohio v. Harris,

489 U.S. 378, 385–86 (1989). Plaintiff has pointed to no policy or deficiency in the training

program used by the Sheriff’s Departments and no causal link between any such inadequacy and

the allegedly unconstitutional acts of staff. Plaintiff’s claims against these defendants are subject

to dismissal.

       Plaintiff fails to allege who denied him his medication and who failed to transport him to

his court appearances. Plaintiff has failed to allege personal participation in the deprivation of his

constitutional rights. An essential element of a civil rights claim against an individual is that

person’s direct personal participation in the acts or inactions upon which the complaint is based.

Kentucky v. Graham, 473 U.S. 159, 165–66 (1985); Trujillo v. Williams, 465 F.3d 1210, 1227

(10th Cir. 2006); Foote v. Spiegel, 118 F.3d 1416, 1423–24 (10th Cir. 1997). Conclusory

allegations of involvement are not sufficient. See Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009)

(“Because vicarious liability is inapplicable to . . . § 1983 suits, a plaintiff must plead that each

Government-official defendant, through the official’s own individual actions, has violated the

Constitution.”). As a result, a plaintiff is required to name each defendant not only in the caption

of the complaint, but again in the body of the complaint and to include in the body a description

of the acts taken by each defendant that violated plaintiff’s federal constitutional rights.

       Plaintiff names the Saline County Jail as a Defendant. The facility is not a suable entity.

Prison and jail facilities are not proper defendants because none is a “person” acting under color



                                                      5 
        
of state law. As a governmental sub-unit, the jail cannot sue or be sued, and it is subject to

dismissal from this action. See Hinton v. Dennis, 362 F. App’x 904, 907 (10th Cir. 2010)

(unpublished); Aston v. Cunningham, 2000 WL 796086, at *4 n.3 (10th Cir. June 21, 2000)

(unpublished) (stating that jail would be dismissed “because a detention facility is not a person or

legally created entity capable of being sued”). The Saline County Jail is dismissed from this action.

       Plaintiff also names the State of Kansas as a defendant. The State of Kansas and its

agencies are absolutely immune from suits for money damages under the Eleventh Amendment.

The Eleventh Amendment presents a jurisdictional bar to suits against a state and “arms of the

state” unless the state waives its immunity. Peterson v. Martinez, 707 F.3d 1197, 1205 (10th Cir.

2013) (quoting Wagoner Cnty. Rural Water Dist. No. 2 v. Grand River Dam Auth., 577 F.3d 1255,

1258 (10th Cir. 2009)). Therefore, in the absence of some consent, a suit in which an agent or

department of the state is named as a defendant is “proscribed by the Eleventh Amendment.”

Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984). The State of Kansas is

dismissed from this action.

       2. Sexual Harassment

       Plaintiff alleges that Deputy Main made inappropriate comments to him. The conduct of

which Plaintiff complains does not reach the magnitude of a constitutional violation as required to

state a claim under § 1983. A prisoner alleging a constitutional claim of sexual harassment must

allege facts to establish the objective and subjective components of an Eighth Amendment

violation. Joseph v. Fed. Bureau of Prisons, 232 F.3d 901 (Table), 2000 WL 1532783, at *1 (10th

Cir. 2000); see also, e.g., Barney v. Pulsipher, 143 F.3d 1299, 1310 & n.10, 1312 n.15 (10th Cir.

1998). For the objective component, the plaintiff must allege facts to show that the harassment

was objectively, sufficiently serious, causing an “unnecessary and wanton infliction of pain.”



                                                     6 
        
Joseph, 2000 WL 1532783, at *1–2 (internal quotation marks omitted) (citing Farmer v. Brennan,

511 U.S. 825, 834 (1994); Whitley v. Albers, 475 U.S. 312, 319 (1986); Freitas v. Ault, 109 F.3d

1335, 1338 (8th Cir. 1997)). As to the subjective component, the plaintiff must allege facts to

show that the defendant acted with “‘deliberate indifference’ to a substantial risk of serious harm

to an inmate.” Barney, 143 F.3d at 1310 (quoting Farmer, 511 U.S. at 834); see also Joseph, 2000

WL 1532783, at *1–2.

       Where, as here, a prisoner alleges a guard made inappropriate or suggestive comments but

did not touch him, courts have generally found the harassment was not sufficiently serious to meet

the objective component of an Eighth Amendment claim. See, e.g., Barney, 143 F.3d at 1310 n.11

(noting that allegation of “severe verbal sexual harassment and intimidation” alone—in the

absence of sexual “assault[ ]”—is insufficient to state an Eighth Amendment claim); Austin v.

Terhune, 367 F.3d 1167, 1171 (9th Cir. 2004) (“Although prisoners have a right to be free from

sexual abuse, whether at the hands of fellow inmates or prison guards, . . .              the Eighth

Amendment’s protections do not necessarily extend to mere verbal sexual harassment.” (internal

citation omitted)); Howard v. Everett, 208 F.3d 218 (Table), 2000 WL 268493, at *1 (8th Cir.

2000) (unpublished) (sexual harassment consisting of comments and gestures, absent contact or

touching, “does not constitute unnecessary and wanton infliction of pain”). The Tenth Circuit has

found that “[m]ere verbal threats or harassment do not rise to the level of a constitutional violation

unless they create ‘terror of instant and unexpected death.’” Alvarez v. Gonzales, 155 F.

App’x 393, 396 (10th Cir. 2005) (unpublished) (finding no constitutionally protected right where

plaintiff claimed guard antagonized him with sexually inappropriate comment), quoting

Northington v. Jackson, 973 F.2d 1518, 1524 (10th Cir. 1992).




                                                      7 
        
       The type of limited, nonphysical conduct alleged by Plaintiff, while inappropriate and

unprofessional, is not objectively serious enough to give rise to an Eighth Amendment violation.

See Barney, 143 F.3d at 1310 n.11. Plaintiff has failed to state a sexual harassment claim under

§ 1983 on which relief can be granted, and this claim is subject to dismissal.

       Plaintiff also argues that Defendant Main’s conduct violated his rights under the Prison

Rape Elimination Act (“PREA”). See 34 U.S.C. §§ 30301–30309. The PREA “authorizes the

reporting of incidents of rape in prison, allocation of grants, and creation of a study commission,”

but there is nothing in the PREA to indicate that it created a private right of action, enforceable

under § 1983. Porter v. Jennings, No. 1:10-cv-01811-AWI-DLB PC, 2012 WL 1434986, at *1

(E.D. Cal. Apr. 25, 2012); see also Burke v. Corr. Corp. of Am., No. 09-3068-SAC, 2010 WL

890209, at *2 (D. Kan. Mar. 10, 2010); Moreno v. Corizon Medical Provider, No. 16-CV-01064-

JCH-LF, 2017 WL 3052770, at *2 (D.N.M. June 21, 2017); Moorman v. Herrington, No. 4:08CV-

P127-M, 2009 WL 2020669, at *2 (W.D. Ky. July 9, 2009) (collecting cases); De’lonta v. Clarke,

No. 7:11–cv–00483, 2013 WL 209489, at *3 (W.D. Va. Jan. 14, 2013); Chinnici v. Edwards,

No. 1:07-cv-229, 2008 WL 3851294, at *3 (D. Vt. Aug. 12, 2008). “Section 1983 imposes liability

on anyone who, under color of state law, deprives a person ‘of any rights, privileges, or immunities

secured by the Constitution and laws.’” Blessing v. Freestone, 520 U.S. 329, 340 (1997). “In order

to seek redress through § 1983, however, a plaintiff must assert the violation of a federal right, not

merely a violation of federal law.” Id. (emphasis in original) (citing Golden State Transit Corp. v.

Los Angeles, 493 U.S. 103, 106 (1989)). The Court concludes that, as a matter of law, Plaintiff

cannot pursue a § 1983 claim based on Defendant’s alleged failure to comply with the PREA.

III. Motion to Appoint Counsel

       Plaintiff filed a motion seeking appointment of counsel (Doc. 4), arguing that he is



                                                      8 
        
financially unable to retain counsel. The Court has considered Plaintiff’s motion for appointment

of counsel. There is no constitutional right to appointment of counsel in a civil case. Durre v.

Dempsey, 869 F.2d 543, 547 (10th Cir. 1989); Carper v. DeLand, 54 F.3d 613, 616 (10th Cir.

1995). The decision whether to appoint counsel in a civil matter lies in the discretion of the district

court. Williams v. Meese, 926 F.2d 994, 996 (10th Cir. 1991). “The burden is on the applicant to

convince the court that there is sufficient merit to his claim to warrant the appointment of counsel.”

Steffey v. Orman, 461 F.3d 1218, 1223 (10th Cir. 2006) (quoting Hill v. SmithKline Beecham

Corp., 393 F.3d 1111, 1115 (10th Cir. 2004)). It is not enough “that having counsel appointed

would have assisted [the prisoner] in presenting his strongest possible case, [as] the same could be

said in any case.” Steffey, 461 F.3d at 1223 (quoting Rucks v. Boergermann, 57 F.3d 978, 979

(10th Cir. 1995)).

        In deciding whether to appoint counsel, courts must evaluate “the merits of a prisoner’s

claims, the nature and complexity of the factual and legal issues, and the prisoner’s ability to

investigate the facts and present his claims.” Hill, 393 F.3d at 1115 (citing Rucks, 57 F.3d at 979).

The Court concludes in this case that (1) it is not clear at this juncture that Plaintiff has asserted a

colorable claim against a named defendant; (2) the issues are not complex; and (3) Plaintiff appears

capable of adequately presenting facts and arguments. The Court denies the motion without

prejudice to refiling the motion if Plaintiff’s complaint survives screening.

IV. Response and/or Amended Complaint Required

        Plaintiff is directed to show good cause, in writing, why his Complaint should not be

dismissed for the reasons stated herein. Plaintiff is also given the opportunity to file a complete

and proper amended complaint upon court-approved forms that cures all the deficiencies discussed




                                                       9 
         
herein.1 Plaintiff is given time to file a complete and proper amended complaint in which he

(1) shows he has exhausted administrative remedies for all claims alleged; (2) raises only properly

joined claims and defendants; (3) alleges sufficient facts to state a claim for a federal constitutional

violation and show a cause of action in federal court; and (4) alleges sufficient facts to show

personal participation by each named defendant.

         If Plaintiff does not file an amended complaint within the prescribed time that cures all the

deficiencies discussed herein, this matter will be decided based upon the current deficient

Complaint.

         IT IS THEREFORE ORDERED THAT Plaintiff’s motion for appointment of counsel

(Doc. 4) is denied without prejudice.

         IT IS FURTHER ORDERED that Defendants Saline County Jail and State of Kansas are

dismissed.

         IT IS FURTHER ORDERED that Plaintiff is granted until April 26, 2019, in which to

show good cause, in writing, to the Honorable Sam A. Crow, United States District Judge, why

Plaintiff’s Complaint should not be dismissed for the reasons stated herein.

         IT IS FURTHER ORDERED that Plaintiff is also granted until April 26, 2019, in which

to file a complete and proper amended complaint to cure all the deficiencies discussed herein.



                                                                     
         1
           To add claims, significant factual allegations, or change defendants, a plaintiff must submit a complete
amended complaint. See Fed. R. Civ. P. 15. An amended complaint is not simply an addendum to the original
complaint, and instead completely supersedes it. Therefore, any claims or allegations not included in the amended
complaint are no longer before the court. It follows that a plaintiff may not simply refer to an earlier pleading, and
the amended complaint must contain all allegations and claims that a plaintiff intends to pursue in the action,
including those to be retained from the original complaint. Plaintiff must write the number of this case (18-3247-
SAC) at the top of the first page of his amended complaint and he must name every defendant in the caption of the
amended complaint. See Fed. R. Civ. P. 10(a). Plaintiff should also refer to each defendant again in the body of the
amended complaint, where he must allege facts describing the unconstitutional acts taken by each defendant
including dates, locations, and circumstances. Plaintiff must allege sufficient additional facts to show a federal
constitutional violation.


                                                                        10 
          
       The Clerk is directed to send Plaintiff forms for filing a civil rights complaint under 42

U.S.C. § 1983.

       IT IS SO ORDERED.

       Dated in Topeka, Kansas, on this 26th day of March, 2019.



                                            S/ Sam A. Crow
                                            SAM A. CROW
                                            SENIOR U. S. DISTRICT JUDGE




                                                  11 
        
